DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2019 and 11/8/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of species III corresponding to figure 8 in the reply filed on 12/21/2020 is acknowledged.
Claims 7-10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of species III corresponding to claims 1-6, 9-16 and 18-20 in the reply filed on 12/21/2020.  However, upon further review the examiner maintains that claims 9-10, 16 and 18 are directed to non-elected species and therefore claims 9-10, 16 and 18 are withdrawn in addition to claims 7-8 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameyama US 2016/0116333.

Re claim 1, Kameyama discloses an analog-to-digital conversion device (A/D converter circuit 300) comprising: a comparator (140) configured to compare an input analog signal and a reference signal; a plurality of first bit-memories (column memories 180 include plural bit memories 185) configured to hold a digital signal including a plurality of bits generated based on a result of comparison performed by the comparator (140), each of the plurality of first bit-memories (185) holding a bit signal of a corresponding one bit among the plurality of bits of the digital signal (figures 1, 3A; paragraphs 18-35); an output circuit (signal processing unit 191) to which the bit signal 

Re claim 6, Kameyama further discloses a first AD conversion unit and a second AD conversion unit each having the comparator (140) and the plurality of first bit-memories (185) (each column of pixels 111 includes a corresponding comparator 140 and a plurality of bit memories 185), wherein arrangement of the comparator and the plurality of first bit-memories in the first AD conversion unit and arrangement of the comparator and the plurality of first bit-memories in the second AD conversion unit are symmetrical (each column memory group 181 has a plurality of column memories 180 the each correspond to the plurality of comparators 140 and the bit memories 185 and comparators 140 of each column are symmetrical) (figures 1, 3A; paragraphs 18-35).

Re claim 11, Kameyama further discloses a counter (160) configured to generate a count signal (count) whose value changes with time, wherein the reference signal is a ramp signal (RAMP from ramp signal generation circuit 170)  whose potential 

Re claim 12, Kameyama further discloses a first AD conversion unit and a second AD conversion unit each having a comparator (140), the plurality of first bit memories (185), the output circuit and the transmission line (signals from each column are output to signal processing unit 191 and a transmission line between signal processing unit 191 and bit memories 185 transmits signals) (each column memory group 181 has a plurality of column memories 180 the each correspond to the plurality of comparators 140 and the bit memories 185 and comparators 140 of each column are symmetrical) (figures 1, 3A; paragraphs 18-35).

Re claim 14, Kameyama further discloses an imaging device (100) comprising: a photoelectric conversion unit configured to generate charges in accordance with an incident light (each pixel 111 of pixel array 110 has a photoelectric conversion element) (figure 1; paragraph 18); and the AD conversion device (300) according to claim 1 to which an analog signal based on the charges is input (analog signal output from pixel array 110 is input to AD conversion circuit) (figures 1, 3A; paragraphs 18-35).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama US 2016/0116333 in view of Nishizawa US 2015/0146063.

Re claim 15, the Kameyama reference discloses all of the limitations of claim 14 above.  However, although the Kameyama reference discloses all of the above limitations it fails to specifically disclose that the imaging device comprises first and 
However, Nishizawa discloses that it is well known in the art for an imaging device to include first (1300) and second (1301) stacked chips, wherein a photoelectric conversion unit is arranged in the first chip (pixel unit 210 is located on first chip 1300), and an analog to digital circuit including bit memories and other circuitry are located on the second chip (analog to digital circuit is located on second chip 1301) (figures 10A, 10B; paragraphs 100-101).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the stacked chip sensor teaching disclosed by the Nishizawa reference in the imaging device disclosed by the Kameyama reference.  Doing so would provide a means for placing image sensing components and image processing components of an image sensing device on different chip substrates in order to isolate the circuitry associated with each functional element of an image sensor.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama US 2016/0116333 in view of Official Notice.

Re claim 20, the Kameyama reference discloses all of the limitations of claim 14 above.  However, although the Kameyama reference discloses all of the above limitations it fails to specifically disclose a mobile apparatus including an imaging device and a control unit configured to control the mobile apparatus based on a signal output from the imaging device.
.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 3-5, the prior art fails to teach or suggest, an analog-to-digital conversion device having the specific configurations disclosed in claims 3-5 wherein the analog-to-digital conversion device comprises: a comparator configured to compare an input analog signal and a reference signal; a plurality of first bit-memories configured to .

Claims 2 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 2 and 13, the prior art fails to teach or suggest, an analog-to-digital conversion device having the specific configurations disclosed in claims 2 and 13 wherein the analog-to-digital conversion device comprises: a comparator configured to compare an input analog signal and a reference signal; a plurality of first bit-memories configured to hold a digital signal including a plurality of bits generated based on a result of comparison performed by the comparator, each of the plurality of first bit-memories holding a bit signal of a corresponding one bit among the plurality of bits of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Totsuka et al. US 2017/0019621 discloses an imaging apparatus including an A/D converter that includes plural comparators and bit memories.
Totsuka US 2015/0244963 discloses an imaging apparatus including an A/D converter that includes plural comparators and bit memories.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699